Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 1 of 11 PageID: 8125




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


                                                     Case No.: 2:l7-CV-00177-CCC-Mf
   IQVIA, INC. and IMS SOFTWARE
   SERVICES, LTD,

          Plaintiffs/ Counterclaim Defendants,

   vs.                                                ORDER & OPINION OF THE SPECIAL
                                                                 MASTER
   VEEVA SYSTEMS, INC.,

          Defendant! Counterclaim Plaintiff.




          This matter comes before the Special Master on Plaintiffs-Counterclaim Defendants

   IQVL4, Inc. and JMS Software Services, LTD’s (collectively “IQVIA”) motion to compel

   Defendant-Counterclaim Plaintiff Veeva Systems, Inc. (“Veeva”) to: (1) produce all responsive

   documents from the Google Drive that any custodian authored, edited, reviewed, accessed, or

   otherwise had access to, including without limitation the more than 2,000 missing Google Dive

   documents referenced herein; and (2) provide documentation showing when documents

   responsive to IQVIA’s requests were deleted from the Google Drive. Afier considering the

   submissions of the parties, based upon the following, it is the opinion of the Special Master that

   JQVIA’s motion is GRANTED.

                                            DISCUSSION
          Arguments
          IQVIA Arguments
          IQVIA argues that Veeva has failed to produce documents on the Google Drive

   responsive to its document requests. By way of background, IQVIA asserts that Veeva’s counsel

   and witnesses have confirmed that Veeva’s use of the Google Drive was extensive and
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 2 of 11 PageID: 8126




   widespread. A witness has also indicated that the Google Drive is searchable and not difficult to

   access.

             According to IQVIA, Veeva represented that it conducted reasonable searches in its

   Google Drive for custodial and non-custodial documents, and that with respect to custodial

   documents, Veeva collected and produced “all of the Google Drive documents a custodian

   authored, edited, or had access to.” However, IQVIA argues that Veeva did not provide any

   detail into how it conducted such investigation in response to IQVTA’s specific request that

   Veeva explain its collection method. Moreover, IQVIA maintains that despite its request that

   Vecva “direct us to the documents and/or evidence produced from [the Google Drive].        .   .   by

   bates-number reference,” Veeva has not done so and as a result, IQVTA is not aware of any

   documents produced by Veeva from its Google Drive.

             Additionally, IQVIA explains that Veeva has also produced over 2,200 documents that

   purport to link to or otherwise reference documents from the Google Drive, without actually

   attaching the documents from the Google Drive. IQVIA has provided examples of these

   documents which include: (1) the Ml data inventory spreadsheet recording information Veeva

   received that contained IQVIA’s information from January 1, 2014-September 2015; (2) an excel

   spreadsheet which appears to have aeked Veeva’s training of personnel with access to, for

   example, IQVIA’s information; (3) a document relating to a bulk data change request for a

   Veeva customer; (4) a document relating to IQVIA matching statistics; and (5) a document

   relating to IQVTA’s MDM TPA restrictions. IQVIA argues that this is akin to producing emails

   without attachments, which federal courts have disallowed, even when relinlcing an email to its

   attachment involves a tedious manual process.




                                                   2
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 3 of 11 PageID: 8127




           IQVIA further argues that Veeva’s counsel has represented and Veeva witnesses have

   testified that documents have been deleted from the Google Drive. According to IQVTA, Veeva

   employee, Mr. Henley, testified that he was instructed by his manager to delete a 77 page

   document that provided detailed information about IQVIA’s reference information offerings.

   JQVIA also identified seven specific documents from the Google Drive that were referenced in

   Veeva documents but wcre missing from Veeva’s productions. IQVIA alleges that Veeva’s

   response confirmed that it had not previously produced any of the seven Google Drive

   documents; and Veeva represented that four of the seven documents were “likely deleted,

   presumably in the ordinary course of business.” IQVIA asserts that Veeva has not provided

   additional information regarding the circumstances under which such documents were deleted.

          IQVIA argues that the documents at issue are clearly relevant. IQVIA thither argues that

   there is no substantial burden to Vecva in producing these documents. IQVTA maintains that its

   request is limited to custodian-based discovery from Veeva’s Google Drive-specifically, all

   responsive documents from its Google Drive that any custodian authored, edited, reviewed,

   accessed, or otherwise had access to. IQVIA argues that the fact that Veeva’s Google Drive is a

   company-wide document system does not exempt it from collection, review, and production.

   IQVIA argues that federal courts regularly require the production of documents from the Google

   Drive or similar cloud-bascd platforms.

          IQVIA argues that production of the documents from the Google Drive is proportional to

   the needs of the case. According to IQVTA, the parties agree that the issues at stake in this

   litigation arc important. Second, the amount in controversy is substantial. With respect to access

   of documents, only Veeva, and not IQVIA has access to the internal documents stored on

   Veeva’s Google Drive. Fourth, IQVIA argues that Veeva has the resources to collect, review.



                                                   3
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 4 of 11 PageID: 8128




   and produce documents from its Google Drive. Fifth, IQVIA believes the documents on Veeva’s

   Google Drive arc very significant to the issues in the case, as evidenced by the fact that the

  relevance of the documents is likely not in dispute, and given the relevance of the exemplar

   documents from the Google Drive. Finally, IQVIA argues that during the meet and confer

  process Veeva did not demonstrate any undue burden or expense associated with the production

   of documents from its Google Drive.

          Finally, with respect to the extent that documents responsive to IQVIA’s requests were

   deleted from the Google Drive, IQVIA argues that Veeva should be ordered to show when the

   documents werc deleted. IQVIA argues that Vecva is not entitled to a presumption that

   documents were deleted in the ordinary course of business, particularly in light of witness

   testimony that a document was deleted at the instruction of a supervisor. IQVIA seeks sufficient

   information to assess whcther Veeva’s deletion of responsive information occurred in the

   ordinary course of business.

      Veeva’s Arguments
          Veeva argues that it has never rethsed to produce Google Drive documents from the

   agreed-upon custodians. Veeva argues that because both sides agree that Veeva will produce

   Google Drive documents from its custodians, the Special Master should deny IQVIA’s motion to

   compel.

          Veeva argues that IQVIA’s motion should be denied because it is untimely and the

   parties have not reached impasse. Vccva argues that what IQVIA now requests in its motion is

   different from its demands throughout the meet and confer process. Veeva argues that during the

   meet and confer process, IQVIA requested that Veeva collect and produce Google Drive

   documents from all Veeva employees. Veeva maintains that it objected that such broad requests

   were unduly burdensome and disproportionate in that the parties had agreed to custodian-based

                                                  4
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 5 of 11 PageID: 8129




   discovery, not company-wide discovery. Veeva argues that because the parties have not reached

   impasse on the production of custodial documents from Google Drive, IQVIA’s motion to

   compel should be denied.

          Veeva argues that it has already collected and produced over 11,000 responsive Google

   Drive documents from the agreed upon custodians and that it will continue to do so. Veeva

   explains that after it collected Google Drive documents, a date filter was applied to exclude

   documents outside the discovery period. However, Veeva’s investigations have recently

   discovered that Google Drive overwrote date-related metadata during the initial collection, As a

   result, the date filter excluded documents that should not have been excluded. Veeva maintains

   that it is working diligently to produce these additional responsive documents.

          With respect to linked documents, Veeva argues that IQVTA’s contentions that Veeva

   must produce all documents referenced in emails has no legal basis and misunderstands how

   email and the internet work. Veeva argues that the law does not require it to produce the targets

   of Google Drive linics contained in already produced emails. Veeva maintains that courts require

   that attachments to emails be produced with their corresponding emails because that is how they

   are kept in the usual course of business. Veeva argues that that scenario is distinguishable and

   not akin to producing emails with Google Drive links that outsiders cannot access. Veeva

   explains that Veeva’s email servers do not archive a copy of the target of a Google Drive link in

   the email and that doing so may be impossible as Google Drive links point not only to

  documents but also to folder structures.

          Veeva thither argues that certain documents IQVIA seeks were deleted before Veeva

  instituted its litigation hold. Veeva contends that it investigated specific documents IQVTA cited

  during the meet and confer process. According to Veeva, these documents dated back to 2013 or



                                                   5
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 6 of 11 PageID: 8130




  2014. For five of the documents, Veeva asserts that it attempted to locate them but received an

  error message that they had been deleted. Based on Veeva’s investigation, the documents were

  deleted before Veeva instituted a litigation hold in the matter. Veeva explains that it uses Google

  eDiscoveiy Vault to preserve Google Drive documents but that Google Drive only offers

  preservation back to the time of its activation, in this case December 9, 2016. Veeva argues that

  nothing suggests that these deletions occurred other than in the ordinary course of business and

  that given the capabilities of the technology at issue, no information is available. Veeva rejects

  IQV1A’s assertion that there was an incident where a Veeva employee was instructed to delete

  documents from Google Drive arguing that the employee was not certain which database the

  document had been stored in.

          JQVIA’s Reply Arguments

          IQVL& argues that Vccva’s admission that it has failed to produce responsive documents

  from its Google Drive and that it is willing to produce an unidentified subset of such documents

  does not obviate the need for a court order. Thus IQVIA requests that Veeva be ordered to

  produce all responsive documents from the Google Drive that any custodian authored, edited,

  reviewed, accessed, or otherwise had access to, including any documents from the Google Drive

  that are linked to or referenced in other documents produced by Veeva.

          IQVIA argues that Veeva’s opposition does not identify the documents being produced or

   indicate the volume of the production or the time frame in which the documents will be

   produced. Moreover, 1QVIA argues that Veeva appears to still be refusing to produce documents

   from the Googlc Drive that were liked to or referenced in documents produced by Veeva, which

   include at least the 2,000 plus documents set forth in Attachment 1 to IQVJA’s motion to

   compel.



                                                   6
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 7 of 11 PageID: 8131




          IQVIA takes issue with Veeva’s assertion that the five documents discussed herein were

   deleted prior to December 9, 2016, and that Veeva has no documentation relating to same.

   IQVIA further argues that it does not appear that Veeva has investigated the extent or timing of

   the deletion of the remaining 2,000 plus missing documents. IQVIA believes Veeva’s responses

   are inadequate and that Veeva should be required to provide available information and

   documentation identiting when documents responsive to IQVIA’s requests were deleted from

   the Google Drive.

          IQVIA asserts that its motion is timely. IQVIA argues that Veeva’s inaccurate

   representation as to the completeness of its production during the meet and confer process is

   what resulted in an impasse between the parties. IQVIA argues that Veeva’s claim that it had

   produced all responsive custodial documents from its Google Drive, when it demonstrably and

   admittedly had not, amounted to a refusal to produce the missing documents.

          With respect to the documents that still exist, IQVIA argues that Veeva should produce

   them. FurthenTlore, IQVIA argues that Veeva should search for and produced each linked or

   referenced document from the Google Drive that still exists. IQVIA asserts that Veeva has no

   legitimate reason not to produce this information. IQVIA argues that Veeva did not respond to its

   arguments that such documents are clearly relevant, and that production is not unduly

   burdensome and is otherwise proportional. Moreover, JQVIA points to Porn Wonderful LLC v.

   Coca-Cola Ca, 2009 WL 10655335 (CD. Cal. Nov. 30, 2009), to argue that courts require

   emails and attachments to be produced together even if that is not how they arc stored in the

   usual course of business. IQVIA argues that it does not have the ability to identify which

   documents from Google Drive belong with the emails linking to such documents, only Veeva is

   able to link the emails to the documents from Google Drive.



                                                  7
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 8 of 11 PageID: 8132




         TQVIA further argues that Veeva should be ordered to produce the documentation it has

  showing when documents were deleted from its Google Drive. According to IQVIA, Veeva

  concedes that five of the seven documents raised during the meet and confer process have been

  deleted as well as an unspecified number of the 2,000 plus missing linked or referenced

  documents that Veeva represents are no longer available.

         With respect to the five deleted documents that came to light during the meet and confer

  process, Veeva represented that these documents were deleted prior to December 9, 2016.

  TQVIA believes that Veeva has a record of all documents deleted from its Google Drive on or

  after December 9. 2016. and should therefore be able to definitively state whether these five

  documents were deleted before or after that date. IQVIA ffirther argues that Veeva appears to

  have only investigated the deletion of the five documents raised during the meet and confer, and

  not the 2,000 plus missing linked or referenced documents, even though Veeva concedes that

  some of the 2,000 missing documents are similarly no longer available.

         With respect to Veeva’s representation that no ffirther information is available, IQVIA

  argues that Veeva does not appear to have taken readily available steps to confirm that, such as

  inquiring into whether any of its system administrators opened a copy of the Drive Audit Log

  from the Google Drive before December 9, 2016. The Drive Audit Log records file activity

  within the Google Drive, including when documents were created and deleted, for the last six

  months. IQVIA thus argues that Veeva should be ordered to provide available information and

  documentation in its possession, custody, or control as to when the five documents raised during

  the meet and confer and each of the missing linked or referenced documents were deleted from

  the Google Drive (including copies of Drive Audit Logs from before December 9, 2016, or

  documentation from Google Vault on or after December 9, 2016).



                                                  8
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 9 of 11 PageID: 8133




          Opinion

          Federal Rule of Civil Procedure 26(b)(1) provides that a party may obtain discovery

   regarding “any nonpdvileged material that is relevant to any party’s claim or defense and

   proportional to the needs of the case, considering the importance of the issues at stake in the

   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

   resources, the importance of the discovery in resolving the issues, and whether the burden or

   expense of the proposed discovery outweighs its likely benefit.” It is “well recognized that the

   federal rules allow broad and liberal discovery.” Pacini v. Macy ‘s, 193 F.3d 766, 777-78 (3d Cir.

   1999). Relevance is a broader inquiry at the discovery stage than at the trial stage, see Nestle

   Food Corp.   i   Aetna Cos. & Surety Co., 135 F.R.D. 101, 103 (D.N.J. 1990), and “relevant

   information need not be admissible at trial if the discovery appears reasonably calculated to lead

   to the discovery of admissible evidence.” Pearson v. Miller, 211 F.3d 57, 65 (3d Cir. 2000).

          While relevant information need not be admissible, the burden remains on the party

   seeking discovery to “show that the information sought is relevant to the subject matter of the

   action and may lead to admissible evidence.” Caver v. City of Trenton, 192 F.R.D. 154, 159

   (D.N.J. 2000). When establishing the parameters of discovery relevance, it is the claims and

   defenses of the parties, in the Complaint and other pleadings, which set the guardrails for

   discoverable information. Nat ‘1 Union Fire Ins. Co. of Pittsburgh, PA. v. Becton, Dickinson &

   Co., No. CV 14-4318 (CCC), 2019 WL 1771996, at *3 (D.N.J. Apr. 23, 2019).

          A court may deny a discovery request if “[a]fier assessing the needs of the case, the

   amount in controversy, the parties’ resources, the importance of the issues at stake in the action,

   and the importance of the discovery in resolving the issues,   .   .   .   there exists a likelihood that the

   resulting benefits would be outweighed by the burden or expenses imposed as a consequence of



                                                     9
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 10 of 11 PageID: 8134




   the proposed discovery.” Salamone v. Carter’s RetaiL Inc., No, CIV.A, 09-5856 GEB, 2011 WL

   310701, at *10 (D.NJ. Jan. 28, 2011), affd, No. CIV.A. 09-5856 GEB, 2011 WL 1458063

   (D.N.J. Apr. 14, 2011) (citing Takacs v. Union Cty., No. CD/A 08-711 KSH/MAS, 2009 WL

   3048471, at *1 (D.N.J. Sept. 23, 2009)). “The purpose of this rule of proportionality is to guard

   against redundant or disproportionate discovery by giving the court authority to reduce the

   amount of discovery that may be directed to matters that are otherwise proper subjects of

   inquiry.” Takacs v. Union Cty, No. CD/A 08-711 KSH/MAS, 2009 WL 3048471, at *3 (D.N.J.

   Sept. 23, 2009) (citing Bowers v. Nat? Collegiate Athletic Ass ‘n, No. CW. A. 97-2600 185,

   2008 WL 1757929, at *6 (D.N.J. Feb. 27, 2008)). A party resisting discovery on the grounds of

   burden or expense “bears the burden of showing specifically how the request is burdensome.”

   Carnegie Mellon Univ. v. Man’ell Tech. Grp., Ltd., 2010 WL 4922701, at *3 (W.D. Pa. Nov. 29,

   2010).

            The relevancy of the Google Drive documents is not in dispute. IQVTA has requested and

   Veeva has agreed to produce all Google Drive documents that any custodian authored, edited,

   reviewed, accessed, or otherwise had access to. The Special Master will instruct Veeva to

   produce this information within thirty days of the date of this Order.

            With respect to the 2,200 linked Google Drive documents referenced in emails, the

   Special Master finds Porn Wonderful [IC v. Coca-Cola C’o., 2009 WL 10655335 (C.D. Cal.

   Nov. 30, 2009) instructive. Like in Porn Wonderful LLC, there is no dispute that the linked

   documents are relevant to the claims and or defenses of this action. While, as Veeva argues, the

   linked documents are not stored with emails in the ordinary course of business, IQVLA has no

   way to link the documents, only Veeva is capable of linking the emails to the Google Drive

   documents. The Special Master is not convinced that relinking these 2,200 documents is unduly



                                                    10
Case 2:17-cv-00177-CCC-MF Document 246 Filed 07/11/19 Page 11 of 11 PageID: 8135




   burdensome in light of the issues at stake in this matter, the resources of the parties, and the

   amount in controversy. Accordingly, to the extent possible, Veeva is ordered to link the Google

   Dive documents referenced in emails within thirty days of the date of this Order.

          With respect to documents that were deleted or are otherwise no longer available on the

   Google Drive, the Special Master is persuaded that if Veeva intends to assert that these

   documents were deleted in the ordinary course of business, that, to the extent possible, it must

   provide information with respect to when the documents were deleted and the steps it took to

   determine this information. Accordingly, Veeva shall undertake a reasonable investigation to the

   best of its ability to determine when those specific documents identified by IQVIA were deleted

   or otherwise became unavailable. Veeva shall provide IQVIA with this information, as well as

   the steps it took to obtain this information, within thirty days of the date of this Order.




                                                      DENNIS M. CAVANA 5%IJ.D.J. (Ret.)
                                                      Special Master


   Date: July 10, 2019




                                                      11
